                        Case 19-01298-MAM       Doc 263     Filed 03/19/20    Page 1 of 2




         ORDERED in the Southern District of Florida on March 19, 2020.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov
        In re:                                                     Case No. 18-16248-BKC-MAM
                                                                   Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                    /
        ROBERT C. FURR not individually but                        ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.
                Defendants.
                                                        /

             ORDER GRANTING PLAINTIFF CHAPTER 7 TRUSTEE ROBERT C. FURR’S
             MOTION TO STRIKE AFFIRMATIVE DEFENSES IN DEFENDANT JEFFREY
               SISKINDS’S ANSWER AND AFFIRMATIVE DEFENSES [ECF NO. 230]
              Case 19-01298-MAM           Doc 263      Filed 03/19/20     Page 2 of 2




       THIS MATTER came before the Court on February 25, 2020 at 10:00 a.m. on the

Chapter 7 Trustee’s Motion to Strike Affirmative Defenses in Defendant Jeffrey Siskind’s

Answer and Affirmative Defenses [ECF No. 230] (the “Motion”) filed by Plaintiff, Robert C.

Furr as the Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate of Chance & Anthem,

LLC (the “Debtor”). The Court having reviewed the Motion and pleadings in this case, having

heard argument of counsel and being fully advised on the premises, it is hereby,

       ORDERED, as follows:

       1.      The Motion is GRANTED, as set forth herein.

       2.      Defendant Siskind’s Second Affirmative Defense is stricken for the reasons stated

on the record. To the extent that Defendant Siskind seeks to reassert his Second Affirmative

Defense, Defendant Siskind must seek leave of court and meet the requirements of Federal Rule

of Civil Procedure 60(b), to the extent made applicable to these proceedings by Federal Rule of

Bankruptcy Procedure 9024, in order to re-plead such affirmative defense.

       3.      Defendant Siskind’s Third Affirmative Defense shall be treated as a denial.

       4.      Consistent with this Order, Defendant Siskind shall file an Amended Answer to

Plaintiff’s First Amended Complaint within twenty-one (21) days after the entry of this Order.

       5.      The Court shall retain jurisdiction of this matter to enforce the terms of this Order.

                                                 ###

Submitted by:
Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
Counsel for the Chapter 7 Trustee/Plaintiff
100 SE 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (954) 453-8000
Fax: (954) 453-8010
Copy to: Jesus M. Suarez, Esq. [Attorney Suarez is hereby directed to furnished a conformed copy hereof
to all parties in interest immediately upon receipt]


                                                  2
